Citation Nr: 1703106	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  06-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include spina bifida and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1956. 



This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has since been transferred to the Houston, Texas, RO. 

In January 2007, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707 (2016), the Veteran was advised in letters dated in April and May 2013 of his right to a second Board hearing before another judge.  In these letters, he was instructed to let VA know whether he wanted a second hearing within thirty days of the date of the letter.  As neither the Veteran nor his attorney responded, the right to a second hearing is deemed waived.  A transcript of the hearing before the prior Veterans Law judge is of record.

In July 2008, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In March 2009, the Court granted a Joint Motion for Remand (Joint Motion) and vacated the Board's 2008 decision for action in accordance with the Joint Motion. In May 2011, the Board issued a decision again denying the claim.  The Veteran appealed the Board's 2011 decision to the Court.  In January 2013, the Court issued a Memorandum Decision vacating the Board's 2011 decision and remanding it for action in accordance with the Memorandum Decision.  The Board remanded the issue in August 2013.  This case is now again before the Board for adjudication. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In September 2016, the Veteran underwent an additional VA examination.  The examiner opined that the Veteran had spina bifida, which was a congenital defect.  Congenital defects are conditions that as a matter of law pre-exist service and could not be aggravated.  Quirin v. Shinseki, 22 Vet App 390 (2009).  The Veteran; however, other current back disabilities; namely degenerative disc disease/degenerative joint disease diagnosis.  Remand is required for an opinion as to whether the degenerative disc disease/degenerative joint disease is causally connected to the Veteran's active service.

Finally, the claims file reveals that the Veteran was receiving SSA disability benefits for many years.  January 1981 correspondence shows a denial of SSA disability benefits.  Later, SSA disability benefits were awarded, effective March 1985.  See April 1985 SSA award.  At the September 2016 VA examination, the Veteran reported having been in receipt of SSA disability benefits for many years.  There is no evidence in the claims file that the SSA records have been sought.  These records could potentially pertain to any or all of the disabilities at issue.  Where there is actual notice to VA that the Veteran is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO should thus attempt obtain records from SSA related to the Veteran's receipt of SSA disability benefits. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). Expedited handling is requested.)

1.  The AOJ should obtain available records from the Social Security Administration related to the January 1981 denial of SSA disability benefits, as well as the subsequent award of benefits in 1985.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once available records have been obtained, the VA examiner who conducted the September 2016 examination, if available should review the record.  

With respect to any other back disability present at any time since 2005, to include degenerative joint disease/degenerative disc disease, is at least as likely as not (50 percent or better probability) the result of a disease or injury in the Veteran's active service.  

The examiner should discuss whether any of the reported back pain shown in the STRs, as well as the incidents reported by the Veteran (that his back was pushed or forced by instructors so he could touch his toes during basic training; during a training exercise in Germany, he fell onto his back while carrying a recoilless antitank gun strapped across his back; treatment in a medical tent before being sent to the U.S. Army Hospital in Frankfurt; and placement on a physical profile for the remainder of his service, which involved driving and loading and unloading a big laundry truck) were manifestations of back disability other than spina bifida.  

For purposes of the opinion, the examiner should assume that the Veteran is credible. 

 If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  After the development requested is completed, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

